Citation Nr: 0507109	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture to the right wrist.  

ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

In an September 1966 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for the residuals of a fracture to the 
right wrist.  The veteran was notified of that decision and 
did not appeal, and the September 1966 decision is final.  
38 U.S.C. § 4005 (1964); 38 C.F.R. § 19.153 (1964).

In April 2003, the veteran again requested entitlement to 
service connection for the residuals of a fracture to the 
right wrist.  In a July 2003 rating decision, the RO 
determined that new and material evidence had not been 
submitted, and denied the veteran's claim to reopen. The 
veteran perfected an appeal of the July 2003 decision, which 
is now before the Board of Veterans' Appeals (Board).

The veteran requested a hearing before the Board in his 
February 2004 substantive appeal.  In a November 2004 letter 
the veteran requested that the hearing be postponed in order 
for him to acquire a representative.  In a December 2004 
letter the Board granted the veteran 30 days to indicate 
whether he desired representation by an agent authorized to 
practice before the Department or a private attorney.  The 
December 2004 letter notified the veteran that if the Board 
did not hear from him within 30 days, the Board would then 
proceed with its review of his case.  Over 60 days have 
passed and the veteran has not responded; therefore the 
hearing request is deemed withdrawn and the Board will 
proceed with its review of his case.  

FINDINGS OF FACT

1.  The RO denied the veteran's claim to service connection 
for the residuals of a fracture of the right wrist in 
September 1966, and that decision became final in the absence 
of an appeal.

2.  The evidence received subsequent to the September 1966 
decision denying service connection for residuals of a 
fracture to the right wrist is not new and material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The September 1966 decision in which the RO denied 
entitlement to service connection for residuals of a fracture 
to the right wrist is final, new and material evidence has 
not been submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005 (1964); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1964); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case the RO informed the veteran of the evidence 
needed to substantiate his claim in June 2003, prior to the 
rating decision on appeal, by informing him of the provisions 
of the VCAA and the specific evidence required to 
substantiate his claim for service connection, including the 
need to submit new and material evidence.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
to submit any additional evidence he wanted to have 
considered.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

VA also has a duty to obtain existing evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Here, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records and post-
service medical records and examination reports.

Factual Background

The veteran's service medical records do not indicate a wrist 
disability upon entering service.  The entrance examination 
does indicate the veteran has a scar on his right hand.  In 
March 1964 the veteran reported working on a car and twisting 
his right wrist.  Physical examination revealed tenderness of 
the right wrist.  X-rays were negative for significant 
abnormalities.  The veteran's separation examination in June 
1965 notes the scar on his right hand, but does not indicate 
any abnormalities of the right wrist.  

The veteran initially filed a claim for service connection 
for the residuals of a fracture to the right wrist in June 
1966.  In connection with that claim the veteran submitted a 
July 1966 statement from his private physician.  That 
physician indicated that he treated the veteran in December 
1965 for an injury to the right wrist which was incurred  in 
a fall in December 1965.  X-rays performed at that time 
revealed a fracture of the right navicular bone with evidence 
of cystic degeneration, which the doctor noted was due to an 
old injury.  Subsequent x-rays indicated that his fracture 
was healing.  

An August 1966 VA medical examination revealed a deformity of 
the navicular bone with some loss of bone substance in the 
mid-portion of the bone and narrowing of the radiocarpal 
joint.  Physical examination revealed limitation of flexion, 
extension, abduction and adduction of the right wrist.  Based 
on the aforementioned records, the RO denied service 
connection for the residuals of a fracture to the right wrist 
in a September 1966 decision.  The RO found that the March 
1964 sprain to the wrist was not related to the residuals of 
the post-service fracture of right wrist.  

The veteran again claimed service connection for the 
residuals of a fracture to the right wrist in April 2003, and 
asserted that his wrist condition had worsened over the year.  

The veteran submitted September 1996 medical records from a 
private hospital.  The veteran reported fracturing his wrist 
in 1965.  He complained of bilateral hand numbness and pain 
for the past several months.  He reported having loss of 
distal hand sensation with weakness.  Physical examination 
revealed that his hands were warm to touch.  Nerve conduction 
velocity studies of both upper extremities showed 
significantly prolonged motor latencies for both medial 
nerves at the wrists.  The veteran's symptoms were diagnosed 
as chronic bilateral median mononeuropathies at the wrists 
with active denervation.  

A September 1996 radiological report indicated that X-rays of 
the veteran's right wrist revealed fragmentation of the 
navicular and advanced arthritic changes affecting the 
radiocarpal and intercarpal joints.  The diagnosis was 
fragmentation of the navicular, which appeared to be post 
traumatic in origin and degenerative joint disease affecting 
the intercarpal and radiocarpal joints.  

The veteran also submitted a May 2000 statement from Dr. 
J.J.S.  That report noted the veteran complaining of numbness 
in both hands.  He reported that he was diagnosed with 
bilateral medical mononeuropathies at the wrist with active 
denervation.  A history of arthritis was also noted.  
Physical examination revealed thenar atrophy.  Sensation was 
light to touch along the volar aspect of the thumb, index, 
and middle portions of the ring fingers.  Electrodiagnostic 
studies revealed a lack of motor unit action potential when 
stimulating the right nerve and a delay in the distal motor 
latency of the left medial nerve compatible with left carpal 
tunnel syndrome.  Dr. S. diagnosed the veteran's symptoms as 
right medial neuropathy, and left carpal tunnel syndrome.  

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The medical evidence received since the September 1966 denial 
are new, in that they were not of record at the time of the 
prior decision and pertain to a wrist condition.  The 
evidence is not material, however.  The evidence, when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  Specifically, September 1996 X-ray report noted a 
clinical history of an old fracture, and indicate that the 
fragmentation of the navicular appeared to be post traumatic 
in origin.  The only evidence of record that showed trauma to 
the veteran's navicular joint was a 1965 letter which 
indicated he fractured his right wrist in December 1965, 
after leaving service.  

The other records provide only evidence of the current 
disabilities affecting his wrist, and fail to provide any 
information regarding the etiology of the disorder.

In summary, the new evidence does not provide any information 
linking his current disorder to the sprain in service.  
Therefore the evidence does not raise the reasonable 
possibility of substantiating his claim, and is not new and 
material.  In the absence of new and material evidence, the 
claim is not reopened and the appeal must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the 
residuals of a fracture to the right wrist, the appeal is 
denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


